Franklin App. No. 07AP-380, 2007-Ohio-5582. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. It appears from the records of this court that appellant has not filed a merit brief, due January 22, 2008, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that this cause is dismissed sua sponte.
Upon consideration of appellant’s amended motion to remand the case to the Tenth District Court of Appeals,
It is ordered by the court that the amended motion is denied as moot.